DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 9-13 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lord (US2014/0111670) in view of Belz (US2005/0243196).

Regarding claim 2, the claim is a method of the apparatus claim 12. Therefore, claim 2 is analyzed and rejected as claim 12.

Regarding claim 3, the claim is a method of the apparatus claim 13. Therefore, claim 3 is analyzed and rejected as claim 13.

Regarding claim 9, the claim is a method of the apparatus claim 19. Therefore, claim 9 is analyzed and rejected as claim 19.

Regarding claim 10, the claim is a method of the apparatus claim  20. Therefore, claim 10 is analyzed and rejected as claim  20.

Regarding claim 11, the claim is a method of the apparatus claim 21. Therefore, claim 11 is analyzed and rejected as claim 21.

Regarding claim 12, Lord discloses a user device, comprising: 3U.S. App. No. 17/643,262 Preliminary Amendment 
memory storing computer-executable instructions (Fig. 2: Memory 206); and 
at least one processor (Fig. 2: CPU 210 or Processor 204) configured to access the memory and execute the computer- executable instructions to: 
store a first sequence of images, the first sequence of images associated with a shutter selection and including a first image, a second image, and a third image ([0066-0071]: See images in Fig. 6 or 8-9);
determine the first image from the first sequence of images, wherein the first image was captured before the shutter selection (Fig. 6: see preview images 626; Fig. 8: See image at t=-3 to t=-2); 
determine the third image from the first sequence of images, wherein the third image was captured at the shutter selection (Since image captured at t=-1 and t=0 are next to shutter selection period, images captured at t=-1 and t=0 are interpreted as image captured at shutter selection or third image; See also image 630-632 in Fig. 6);
display a portion of the first sequence of images, the portion of the first sequence of images including the third image (Fig. 6 and 8: See sequence of images on display 800 and one of image at t=-1 or t=0); 
provide a graphical interface to navigate between images of the first sequence of images ([0078-0079]: See selection icon 808 or discard icon 808); 
detect navigation to the second image of the first sequence of images, wherein the second image was captured between the first image and the third image ([0079]: although the image at t=-2 is shown as discarded or x, Lord still encompass the claim invention in the scenarios where image at t=-2 is selected for saving; See also preview image 628 in Fig. 6); 
detect selection of the second image; and save a copy of the second image (0078-0079]).
However, Lord fails to explicitly disclose to “save separate from the first sequence of images”.  
In an analogous of art, Belz teaches a camera system that select an individual image from a stream of images by a touch display and automatically saving the selected individual image to a storage device ([0037-0040]; see also steps 120-124 of Fig. 7). In light of the teaching from Belz, it would have been obvious to one of ordinary skill in the art to modify the device of Lord to save a selected image from a stream images.  The modifications thus provide  a means to automatically saving a selected individual image to a storage device (Belz: abstract; [0037-0040]).   


Regarding claim 13, Lord in view of Belz fail to disclose: the user device of claim 12, wherein the at least one processor is further configured to: generate a file name for the second image, wherein the file name indicates the second image is a preferred image.
Official Notice is taken that it is well known and expected in the art to name an image file-name with more meaning for better image search or classification. Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of  modify the devices of Lord and Belz to name an image with preferred image. The modifications thus provide a better image search or classification.

	Regarding claim 19, Lord discloses the user device of claim 12, wherein: the second image is displayed as a first image in the middle of a display (Fig. 6: preview image 628; image at t=-2); the first image (626 or image at t=-3) is displayed as a second image to the left of the second image (628 or image t=-2); and the third image (630 or image at t= -1) is displayed as a third image to the right of the second image (628 or image at t=-2).  
	However, Lord fails to explicitly disclose the second image is displayed as a first thumbnail, the first image as a second thumbnail  and third image as third thumbnail.
Lord further teaches  different embodiments to scale down/up full resolution images from a buffer via encoder for lower resolution preview images  ([0035-0039; 0040-0045]). Lord further teaches encoder 408 for encoding images to JPEG, PNG, GIF that are commonly known as thumbnail. In light of the teaching from Lord, it would have been obvious to one of ordinary skill in the art to use the encoder to convert sequence of images to thumbnail, JPEG, PNG or GIF for display.  The modifications thus provide  a faster image display system.   
	
Regarding claim 20, Lord discloses the user device of claim 12, wherein the portion of the first sequence of images further including the first image (Fig. 8: See one of image at t=-3 to t=-2 on display 800).  

Regarding claim 21, Lord discloses the user device of claim 12, wherein the first sequence of images is stored as a single JPEG file ([0045; 0096]).

Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:

	Regarding claim 4, the prior art made of record and considered pertinent to the applicant's disclosure does not disclose nor fairly suggest the method of claim 2 further in combination with: “storing, in the first memory at the user device, a second sequence of images after the first sequence of images; determining a fourth image from the second sequence of images, wherein the fourth image is captured during activation of a light source of the user device; determining a fifth image from the second sequence of images, wherein the fifth image is captured before the fourth image and before activation of the light source; 2U.S. App. No. 17/643,262 Preliminary Amendment displaying the fourth image; and displaying the fifth image”.  


Regarding claim 14, the prior art made of record and considered pertinent to the applicant's disclosure does not disclose nor fairly suggest the user device of claim 12 further in combination with: ”wherein the at least one processor is further configured to: store a second sequence of images after the first sequence of images; determine a fourth image from the second sequence of images, wherein the fourth image is captured during activation of a light source of the user device; determine a fifth image from the second sequence of images, wherein the fifth image is captured before the fourth image and before activation of the light source; display the fourth image; and 4U.S. App. No. 17/643,262 Preliminary Amendment display the fifth image”.

Regarding claims 5-8 and 15-18, the claims are objected as being depending upon the objected claims 4 and 14, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        09/30/2022